Citation Nr: 0414646	
Decision Date: 06/07/04    Archive Date: 06/23/04	

DOCKET NO.  01-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a cognitive 
disorder as secondary to hypertension with cerebrovascular 
accident residuals.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  He was enrolled in the United States Army Reserves 
from February 1968 to March 1972 and in the National Guard 
from May 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
North Little Rock, Arkansas.  

After the appeal was certified to the Board, the Board 
undertook additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  In May 2003 the Board 
remanded the appeal to accord the veteran due process.  


FINDINGS OF FACT

1.  The veteran does not have a cognitive disorder that is 
related to his active service.

2.  The veteran does not have hypertension that is related to 
active service.

3.  Service connection is not in effect for hypertension with 
cerebrovascular accident residuals.  


CONCLUSIONS OF LAW

1.  A cognitive disorder was not incurred in or aggravated 
during active service.   38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Hypertension was not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  A cognitive disorder is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a matter 
for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was a harmless error 
for the reasons specified below.  

In a rating decision, dated in July 2000, the claim was 
denied.  Only after that rating decision was promulgated did 
the AOJ, in December 2000, August 2003, and December 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA, and 
the need for the claimant to submit any evidence in his 
position that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice and, as such, prejudices the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini at 421-422.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was nonprejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate 
that, in this case, a lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")  

In light of these two findings of prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives a VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory commands set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")

On reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini for 
the appellant to overcome.  See Pelegrini at 421-422.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2000 
and August and December 2003, were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant's appeal was readjudicated in December 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  In August 2003, he responded that he had no 
further evidence other than the statement he submitted at 
that time.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
offered the opportunity to appear for a personal hearing, but 
in November 2001 submitted a statement indicating that he 
desired to withdraw his hearing request.  He has been 
afforded examinations, and VA and private treatment records 
have been obtained.  Multiple requests have been submitted to 
obtain the veteran's service medical records, and service 
medical records have been obtained.  A July 1994 response 
from the National Personnel Record Center reflects that there 
are no additional service medical records available.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any initial failure to 
provide all four is harmless error.  There is no indication 
that any additional notification could be given or that any 
additional records exist that could be obtained that are 
relevant to the appeal.  

A review of the veteran's service medical records reflects no 
finding or treatment for hypertension or any elevated blood 
pressure.  The report of the veteran's September 1967 service 
separation examination reflects that he reported, in the 
medical history accompanying that examination, that he did 
not have high or low blood pressure and the report of the 
examination reflects that his heart and vascular system were 
normal.  The reports of service examinations in May 1974, 
July 1975 and July 1981 all reflect that the veteran 
reported, on medical history taken in conjunction with the 
examination, that he did not have high blood pressure, and 
the examination reports reflect that his heart and vascular 
system were normal.  The reports of these service 
examinations also reflect that the veteran was 
psychiatrically normal and do not indicate any cognitive 
disorder.  Service medical records are silent for complaint, 
finding, or treatment with respect to any cognitive disorder.  

The report of a July 1983 VA examination does not indicate 
that the veteran has any cardiovascular disorder and reflects 
that his blood pressure was 120/76.  

An April 1997 letter from a private physician reflects that 
the veteran had a stroke in June 1989.  It indicates 
diagnoses of cognitive disorder and rule out dementia due to 
cerebrovascular accident.  

A July 2000 letter from a private physician indicates that it 
is believed that the veteran has hypertension.  It reflects 
that it would be difficult to answer whether the veteran had 
hypertension during his active service, but the physician 
believed that the veteran's service medical records would be 
able to answer this question.  

The report of an October 2002 VA hypertension examination 
reflects that the veteran's claims file had been reviewed.  
It notes that multiple blood pressure readings during service 
were normal.  It indicates that the veteran was first aware 
that he had hypertension in 1989.  The examiner indicates 
that it is as likely as not that the veteran's stroke was 
related to his hypertension but there was no evidence of 
hypertension during the veteran's service or within one year 
after discharge.  Hypertension was first indicated in 1989.  

The reports of October and November 2002 VA psychiatric 
examination and addendum thereto reflect that the veteran's 
claims file had been reviewed.  The diagnoses included 
cognitive disorder not otherwise specified and the examiner 
indicated that he believed the veteran's cognitive 
difficulties were secondary to a cerebrovascular accident.  
There was no evidence that the veteran's cognitive disorder 
could be medically linked or attributed to his active service 
or active duty training.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered, or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served ninety (90) days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has indicated his belief that his hypertension 
existed during his active service.  However, his statements 
in this regard are not probative, because he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is no competent medical evidence indicating that the 
veteran's hypertension existed during his active service, 
within one year of discharge from his active service, or is 
related to his active service.  Neither is there any 
competent medical evidence indicating that his cognitive 
disorder existed during his active service or is related to 
his active service.  There is competent medical evidence 
indicating that the veteran's hypertension did not exist 
during his active service, within one year of discharge from 
his active service and is not related to his active service.  
There is competent medical evidence indicating that his 
hypertension was first discovered in 1989.  There is also 
competent medical evidence indicating that the veteran's 
cognitive disorder is not related to his active service, but 
is related to residuals of a cerebrovascular accident.  

On the basis of this analysis there is no competent medical 
evidence supporting the veteran's claims for service 
connection for a cognitive disorder and hypertension as being 
related to his active service, and there is competent medical 
evidence against these claims.  Therefore, a preponderance of 
the evidence is against the veteran's claims for service 
connection for hypertension and a cognitive disorder.  

In light of the Board's decision herein denying service 
connection for hypertension, the veteran's claim for service 
connection for a cognitive disorder as secondary to 
hypertension with cerebrovascular accident residuals is 
without merit.  Since service connection for hypertension 
with cerebrovascular accident residuals has been denied, a 
preponderance of the evidence is against the claim for 
service connection for a cognitive disorder as secondary 
thereto.  


ORDER

Service connection for a cognitive disorder is denied.

Service connection for hypertension is denied.  

Service connection for a cognitive disorder as secondary to 
hypertension with cerebrovascular accident residuals is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



